Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (Figures 6-8) in the reply filed on April 22, 2021 was acknowledged. 
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Drawings
The drawings are objected to because Figures 1, 5, 19 and 20 are referred to as cross-sectional views (see paragraphs 4, 8, 22, 23, 40, 54, and 55), yet there are no hatching marks as required; see 37 CFR. 1.84(h) (3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
The proposed amendment to Figure 6 has not been entered because it attempts to incorporate new matter into the specification along with the changes to specification made that same day.
Specification
The amendment filed October 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the changes made to paragraphs 26, 40, 54, and 55 introduce new matter into the file because there is not clear original support.  In other words, it is not clear that the subject matter was originally contemplated by the Applicant.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 18 is objected to because of the following informalities:  the new claim language is confusing because “sutures” and “thread” are not materials such that being a part of a listing that states “other biocompatible fastening materials” is confusing and is an improper alternative listing.  In order to overcome this objection, the Examiner .  Appropriate correction is required.
Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-7, 9-11, 13-15, and 17-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The new claim language requiring the waist and/or the posterior outer surface conforming to the iris or to the lens capsule appears to claim the device in combination with the structures of a human eye.  For this reason, it is viewed as encompassing a human organism or part thereof.  In other to overcome this rejection, the Examiner suggests “conforms” to ---is structured to conform--- in all instances within the base claims and any dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milverton et al (US 6,620,098; hereafter referred to as M1) in view of Girard et al (US 2018/0310929; hereafter referred to as G), further view of Brown (US 7,806,929) and Reynard (US 8,496,583).  M1 anticipates the claim language where:
The device as claimed is the pupil dilating device (1) of M1 (see Figures 1-5 and column 6, line 13 to column 7, line 2);
The anterior portion as claimed is the anterior flange (6) of M1;
The anterior edge as claimed is edge (9);
The posterior portion as claimed is the posterior flange (7);
The posterior edge as claimed is edge (10);
The waist as claimed is the iris engaging portion (2), and 
The waist inner surface as claimed is the surface of the wall (8) on the interior of the device (1).

    PNG
    media_image1.png
    561
    822
    media_image1.png
    Greyscale



M1 fails to disclose that the edges can be regular or irregular elliptically shaped.  G, from the same art of endeavor, teaches that it was known to make iris engaging devices that are elliptically shaped; see paragraphs 33 and 48.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the M1 device into an elliptical shape so as to ensure a maximum degree contact with the tissue as this would reduce stress by spreading out the forces to the maximum extent possible.
M1 fails to teach that the waist is structured to conform to an interior of an iris.  Reynard, from the same art of endeavor teaches that it was known to make such devices such that they conform to the iris of pupillary aperture; see column 3, lines 6-16.  Therefore, it is the Examiner’s position that it would have been considered clearly 
M1 fails to teach that the posterior outer surface is structured to conform to an interior of a lens capsule.  Brown, from the same art of endeavor, teaches that it was known to make such devices such that they conform to the lens capsule; see Figures 2a, 2b, and 5a-6 as well as column 4, line 24 to column 5, line 5.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to structure to device of M1 to conform to the lens capsule so as to not damage the adjacent tissue or cause pain and discomfort to the patient.
Regarding claims 2 and 10, the material used to make the device as claimed can be silicone, nylon or other materials; see column 7, lines 4-10 of M1.
Regarding claims 3 and 11, the waist circumference, as best understood, is best seen as the dashed line in Figure 2 of M1 and it is clearly less than the circumference of the anterior and posterior edges as required.
Regarding claims 5 and 13, the straight line as claimed is best seen in Figure 3 of M1 that shows a straight line between the waist and anterior edge.
Regarding claims 6 and 14, the straight line as claimed is best seen in Figure 3 of M1 that shows a straight line between the waist and posterior edge.
Regarding claims 7 and 15, the device configured to fit with a pupil is best illustrated by Figures 4 and 5 of M1 and explained in the previously cited portions of M1.
Regarding claims 8 and 16, since the claim scope is indefinite and since the language is based upon an intended use that must be interpreted broadly, the Examiner 
Regarding claim 9, the gap as claimed is met by the open end of the arcuate iris engaging body portion (2) as described on column 6, lines 23-30 best seen in Figures 1 and 2 of M1.
Regarding claims 17-18, the fasteners as claimed are the arm (14) with fixation point (15) combined with the sutures as described on column 7, lines 11-22 and on column 9, lines 1-4.  
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over M1, Brown, and Reynard, as applied against claims 1-3, 5-7, 9-11, 13-15, 17, and 18., further in view of Alvarez et al (US 2014/0364870; hereafter referred to as AZ).  M1 discloses a method of performing cataract surgery as follows:
The method of performing cataract surgery on a mammalian eye as claimed is disclosed on column 1, lines 33-38 and column 7, lines 23-41;
The pupil, cornea, lens capsule, are anterior chamber are normal features of mammalian eyes and they are shown in Figure 4 of M1 and disclosed on column 8 of M1;
The cataract is disclosed on column 7, lines 23-41 of M1;
The step of dilating as claimed is disclosed on column 8, lines 29-32 but also on column 1, lines 48-53;
The steps of opening the mammalian eye and creating an incision as claimed are disclosed on column 8, lines 17-28 of M1;
The step of opening the lens capsule as claimed is again disclosed on column 8, lines 17-47 but also on column 7, lines 12-46 of M1;
The step of loosening the lens capsule as claimed is the first part of the phaco-emulsification step disclosed on column 1, lines 48-67 of M1 but this is not clearly disclosed by M1;
The step of inserting the device as claimed is disclosed on column 8, lines 17-47 and the device is that of the description of the claim 1 rejection supra;
The steps of breaking the cataract into small pieces and removing the cataract as claimed is disclosed on column 1 as previously discussed;
The step of removing the device as claimed is on column 8, lines 49-55 of M1, and
The step of inserting the replacement lens is disclosed on column 1 of M1

	As pointed out supra, M1 does not clearly disclosed the step of loosening the cataract in the lens capsule.  AZ (see paragraphs 8 and 9), from the same art of endeavor, teaches that it was known loosen the lens before it is extracted using the same procedure as M1, that is, the ECCE method.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to loosen the lens before extraction in order to improve the efficiency of the procedure and to ensure that the entire lens is removed during the extraction step.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over M1, Brown, Reynard, and AZ as applied to claim 19 above, and further in view of Milverton et al (US 6,068,643; hereafter referred to as M2).  M1 as modified by AZ fails to clearly disclose .
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. 
In responding to the objection to the drawings, the Applicant made amendments to Figure 6 and the specification to conform to Rule 84.  Upon review of the changes, the Examiner determined that the changes constitute new matter with respect to the original disclosure in that it is not clear that such changes were originally contemplated by the Applicant.  Furthermore, the new claim language does not comport with the drawings that a based upon cross-sectional views not on transparency or a cross-section through a particular part of Figure 6.
With regard to the prior art rejections, the Applicant has argued that the applied prior art does not disclose portions that conform to various portions of the eye.  In response, the Examiner has applied Brown and Reynard to show that the prior art was known to make structures that conform to the contours of the eye.  For this reason, new grounds of rejection have applied to render the claims unpatentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774